Jenkins, P. J.,
dissenting. A mother sued for the full value of the life of her minor son. The father brought a separate suit for the loss of the son’s services. I agreed to the decision this day *842rendered in the companion case of the mother, wherein the court held that under the facts alleged the mother would not be entitled to recover in the statutory action for the full value of the life of her son, basing my opinion, as my brethren did, largely upon the decision in Smith v. Hatcher, 102 Ga. 158, 159 (29 S. E. 162), wherein it was held that in order for a parent to recover on such a claim, the child must not only have been capable of contributing to the parent’s support, but must have been actually doing so at the time of the homicide. As was set forth in the Smith case, the right of the parent to recover for the full value of the life of the child does not depend upon whether the child had been contributing to the parent’s support, or whether he might at some future time do so, but the test is whether he was actually doing so at the time of his death. I am inclined to think, however, that the language used by Judge Lumpkin in that decision was not intended to be construed absolutely literally so as to wholly preclude any and all recovery where a child was not actually contributing to the parent’s support at the moment of the homicide. In other words, I do not believe that some trivial, insignificant, and manifestly temporary disability, which might and did prevent contribution at the precise time of the homicide, should be reasonably taken to preclude a recovery. It appears, however, that in the suit by the mother the son not only was not making contributions to the mother, but was incapable of doing so; and that whether or not hg would have recovered from his grave condition of insanity, during which he committed suicide while confined in the defendant’s sanitarium, so as to be able to resume his previous contributions, was necessarily a matter of pure speculation.
As I see it, the same judgment is necessitated in the instant suit by the father as that rendered in the suit by the mother. The only difference between the requirements in a suit for the full value of the life of a child and a suit for lost services is that in a suit for the value of the life it must be shown that the child was actually contributing and not merely capable of contributing, whereas in a suit for services all that is necessary is to show that the child was capable of contributing, irrespective of whether the parent actually claimed and received the benefit of the services. This is clearly brought out in Amos v. Atlanta Ry. Co., 104 Ga. 809, cited in the majority opinion in this, the father’s, suit. In the Amos case, the *843Supreme Court said: “From authority then, as well as reason, we think that when the parent has not lost dominion or control over the child, but still has the power to claim its services during minority, he can recover for lost services resulting from a tort committed at a time when the child had the ability or capacity to render service ” (Italics mine.) It therefore appears to me that, if by reason of the grave nature of the disability, the child was incapable of making contributions to the mother at the time of the homicide, he was equally incapable of rendering services to the father. The averments in both cases are the same. The mother can not recover, because, on account of the serious disability, the son not only could not but did not contribute to her support. The father can not recover, because, on account of the same disability, the son was incapable of rendering services. In this, the father’s, case, no question arises, as in the Amos case, as to the right of the father to recover despite his temporary loss of dominion over his son, where it appeared that the son was nevertheless capable of rendering services. Both in the mother’s suit and in this suit the petition shows that the son was incapable of rendering services at the time of the homicide. Because of this incapacity, he failed to contribute to his mother’s support, and therefore she could not recover. Because of such identical incapacity, he was incapable of rendering services, and therefore the father could not recover. In a suit for services, it is just as essential that the decedent be actually capable of rendering services at the time of his death as it is essential in a statutory suit for the value of the life to show that the decedent was then actually contributing to the plaintiff’s support. See Southern Ry. Co. v. Covenia, 100 Ga. 46 (29 S. E. 219, 40 L. R. A. 253, 62 Am. St. R. 312); Allen v. Atlanta Street Ry. Co., 54 Ga. 503; Crenshaw v. L. & N. Ry. Co., 15 Ga. App. 185 (supra); Owens v. Anchor Duck Mills, 34 Ga. App. 315 (2-4) (129 S. E. 301). The same conclusion would seem inevitably to follow in the instant case of the father as in the case of the mother.